DETAILED ACTION
This office action is response to 02/25/2021. Claims 1, 3-6, 10, 12-13, 17-19 and 21-22 are amended. Claims 2, 7-9, 11, 14-16 and 20 cancelled. Claims 1, 3-6, 10, 12-13, 17-19 and 21-22 are presented for examination.
Response to Arguments
2.       In view of examiner’s amendments to independent claim, and applicant’s arguments, see pages 6-8 in Remarks, filed 12/04/2014, with respect to claims 1, 3-6, 10, 12-13, 17-19 and 21-22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Rovito (US 10,484,389)  in view of Strohmenger (US 2016/0274553 A1), have been fully considered and are persuasive.  These rejections have been withdrawn. 
Allowable Subject Matter
3.       Claims 1, 3-6, 10, 12-13, 17-19 and 21-22 are allowed in light of the Applicant’s argument and in light of the prior art made of record.
Reasons for Allowance
4.       The following is an examiner’s statement of reasons for allowance:

Regarding claims 1 and 10 and 17, the prior art of record, specifically Rovito (US 10,484,389) teaches a method for automation rights management, comprising: receiving credential data and status data from a client device for a user; identifying, by at least one computing device, a role associated with the user based on the credential data; identifying, by the at least one computing device, a right to access 
Prior art of record, Strohmenger (US 2016/0274553 A1) teaches a method, comprising: receiving, by a system comprising a processor, a set of industrial data from a set of devices of an industrial automation system in a data store associated with the industrial automation system; and creating, by the system, a model of the industrial automation system that corresponds to the industrial automation system, based on a result of analyzing the set of industrial data, to facilitate remotely interacting with the industrial automation system in response to an interaction with the model (paragraph 0093, virtualization component 224 can generate a virtualized view of the inner components, configuration of the inner components, operation of the inner components, faults of the inner components (e.g., when occur), etc. and system 226 to access virtualized inner components, configuration, operation, fault, etc. (i.e. nature of the fault), paragraph 0169, operations carried out by devices and process-level faults and alarms, paragraph 0188, data include device, asset level faults and alarms).
, in which there are multiple access pathways between an exterior of structure, through an interior of the structure and a credentialing service configured to issue a credential to a user upon a request for the credential being received thereby, to determine a nature of the fault and wherein the credential is dynamically configured to cause the multiple access restricting elements to permit the access to the appliance for the user along only a first portion of the multiple access pathways at a first time for permitting ingress to the appliance and along only a second portion of the multiple access pathways at a second time for permitting egress from the appliance, as presented in the claimed invention.

None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.
Therefore, claims 1, 3-6, 10, 12-13, 17-19 and 21-22 are hereby allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.       The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see form “PTO-892 Notice of Reference Cited”).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MIRZA F ALAM/Primary Examiner, Art Unit 2689